             Case 2:19-cr-00185-MCE Document 39 Filed 08/11/21 Page 1 of 3


 1    Daniel B. Olmos (CA SBN 235319)
      NOLAN BARTON & OLMOS, LLP
 2    600 University Avenue
      Palo Alto, CA 94301
 3    Tel. (650) 326-2980
      Fax (650) 326-9704
 4

 5    Counsel for Defendant
      Tyler Shayne Nelson
 6
                                      UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8
                                             SACRAMENTO DIVISION
 9
10
     UNITED STATES,                                             Case No.: 2:19-CR-00185 MCE
11
                              Plaintiff,
12                                                            STIPULATION AND ORDER TO
             vs.                                              CONTINUE SENTENCING HEARING
13
     TYLER SHANE NELSON,
14
                              Defendant.
15

16           IT IS HEREBY STIPULATED AND AGREED between the Government, through Assistant
17   United States Attorney Roger Yang, and Defendant Tyler Shayne Nelson, through counsel Daniel
18   Olmos, that the sentencing hearing in this matter be continued from September 2, 2021 to September
19   30, 2021.
20           Specifically, the parties agree and stipulate, and request that the Court find the following:
21           a)      Counsel for defendant has been in trial in United States District Court for the Northern
22   District of California, San Jose Division, in the matter United States v. Chen, et al., Case No. 17-CR-
23   00603-BLF, since July 23, 2021. The trial in this case is expected to continue through August 27,
24   2021.
25           b)      Due to the length of the trial and the closeness to the upcoming sentencing date in Mr.
26   Nelson’s matter, counsel for defendant desires additional time to review the anticipated Presentence
27   Report, reply and/or object to the Presentence Report, conduct legal research, consult with Defendant,
28


     United States v. Nelson; Case No. 19-CR-00185 MCE; Stipulation and Order to Continue Sentencing
            Case 2:19-cr-00185-MCE Document 39 Filed 08/11/21 Page 2 of 3


 1
     and to otherwise prepare for Defendant’s sentencing.
 2
             c)      In addition, the Probation Officer assigned to the case needs additional time to conduct
 3
     the investigation necessary for a complete Pre-Sentence Report.
 4
             d)      Counsel for defendant believes that failure to grant the above-requested continuance
 5
     would deny him the reasonable time necessary for effective preparation for defendant’s sentencing.
 6
             e)      The government does not object to the continuance.
 7

 8
             For the foregoing reasons, the parties stipulate to continue the sentencing hearing to
 9
     September 30, 2021.
10

11
     IT IS SO STIPULATED:
12

13
      Dated: August 10, 2021                              NOLAN BARTON & OLMOS, LLP
14
                                                             /s/ Daniel B. Olmos
15                                                        Daniel B. Olmos
                                                          Attorney for Defendant Tyler Shayne Nelson
16

17

18    Dated: August 10, 2021                              PHILLIP A. TALBERT
                                                          Acting United States Attorney
19
                                                          By: /s/ Roger Yang
20                                                        Roger Yang
21                                                        Assistant United States Attorney

22

23

24

25

26

27

28


     United States v. Nelson; Case No. 19-CR-00185 MCE; Stipulation and Order to Continue Sentencing
            Case 2:19-cr-00185-MCE Document 39 Filed 08/11/21 Page 3 of 3


 1

 2                                    UNITED STATES DISTRICT COURT
 3                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 4                                           SACRAMENTO DIVISION
 5

 6
     UNITED STATES,                                           Case No.: 2:19-CR-00185 MCE
 7
                              Plaintiff,
 8                                                            ORDER TO CONTINUE SENTENCING
                     v.                                       HEARING
 9
10   TYLER SHAYNE NELSON,

11                            Defendant.

12

13           GOOD CAUSE HAVING BEEN SHOWN, and pursuant to stipulation by the parties, it is

14   hereby ordered that the sentencing hearing for Defendant Tyler Shayne Nelson be continued to

15   September 30, 2021.
16
             IT IS SO ORDERED.
17
     Dated: August 10, 2021
18

19
20

21

22

23

24

25

26

27

28


     United States v. Nelson; Case No. 19-CR-00185 MCE; Stipulation and Order to Continue Sentencing
